PER CURIAM:
Benjamin Ray Nabors appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Nabor’s 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Nabors v. Timmons, No. 0:12-cv-03301-DCN, 2013 WL 1207060 (D.S.C. Mar. 25 & 26, 2013). We deny the pending motions to appoint counsel. We dispense with oral argument because the *333facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.